Name: 2001/389/EC: Commission Decision of 18 May 2001 amending for the sixth time Decision 2001/223/EC concerning certain protection measures with regard to foot-and-mouth disease in the Netherlands (Text with EEA relevance) (notified under document number C(2001) 1478)
 Type: Decision_ENTSCHEID
 Subject Matter: organisation of transport;  transport policy;  agricultural activity;  agricultural policy;  food technology;  Europe
 Date Published: 2001-05-19

 Avis juridique important|32001D03892001/389/EC: Commission Decision of 18 May 2001 amending for the sixth time Decision 2001/223/EC concerning certain protection measures with regard to foot-and-mouth disease in the Netherlands (Text with EEA relevance) (notified under document number C(2001) 1478) Official Journal L 137 , 19/05/2001 P. 0036 - 0037Commission Decisionof 18 May 2001amending for the sixth time Decision 2001/223/EC concerning certain protection measures with regard to foot-and-mouth disease in the Netherlands(notified under document number C(2001) 1478)(Text with EEA relevance)(2001/389/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 90/425/EEC of 26 June 1990 concerning veterinary and zootechnical checks applicable in intra-Community trade in certain live animals and products with a view to the completion of the internal market(1), as last amended by Directive 92/118/EEC(2), and in particular Article 10 thereof,Having regard to Council Directive 89/662/EEC of 11 December 1989 concerning veterinary checks in intra-Community trade with a view to the completion of the internal market(3), as last amended by Directive 92/118/EEC, and in particular Article 9 thereof,Whereas:(1) Following the reports of outbreaks of foot-and-mouth disease in the Netherlands, the Commission adopted Decision 2001/223/EC concerning certain protection measures with regard to foot-and-mouth disease in the Netherlands(4), as last amended by Decision 2001/364/EC(5).(2) The foot-and-mouth disease situation in certain parts of the Netherlands is liable to endanger the herds in other parts of the territory of the Netherlands and in other Member States in view of the placing on the market and trade in live biungulate animals and certain of their products. However, the last case was reported on 21 April 2001.(3) In the light of the disease evolution it appears therefore appropriate to further adjust the regionalisation and to make provisions for the slaughter of animals from free areas in designated slaughterhouses in Annex I.(4) At the meeting of the Standing Veterinary Committee of 15 May 2001 the Netherlands declared in relation to the proposed amendments of Decision 2001/223/EC that:- continuous controls will be carried out on traffic crossing from the areas listed in Annex I to the areas listed in Annex II and moreover to the rest of the country in order to prevent movement of live susceptible animals,- meat destined for intra-Community trade and export will be completely separated from meat bearing the health mark provided for in Decision 2001/305/EC, and will come from establishments where no meat bearing the health mark provided for in Decision 2001/305/EC is present.(5) The situation shall be reviewed at the meeting of the Standing Veterinary Committee scheduled for 29 May 2001 and the measures adapted where necessary.(6) The measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1Decision 2001/223/EC is amended as follows:1. Article 2(2)(b) is replaced by the following: "(b) fresh meat obtained from animals reared outside the areas listed in Annex I and transported in derogation to Article 1(1) directly and under official control in sealed means of transport to a slaughterhouse designated by the competent authorities and situated in the area listed in Annex I outside the protection zone for immediate slaughter under the following conditions:- all such fresh meat must bear the health mark in accordance with Chapter XI of Annex I to Council Directive 64/433/EEC, as last amended by Directive 95/23/EC,- the slaughterhouse will be operated under strict veterinary control and does not produce meat in accordance with the provisions in subparagraph (e),- the fresh meat must be clearly identified, and transported and stored separately from meat which is not destined for dispatch outside the areas mentioned in Annex I and from meat conforming to the requirements in subparagraph (e),- the control of the compliance with the above listed conditions shall be carried out by the competent veterinary authority under the supervision of the central veterinary authorities who will communicate to the other Member States and the Commission a list of those establishments which they have approved in application of these provisions."2. Article 12a is replaced by the following: "Article 12a1. The Netherlands shall ensure that dispatch to other Member States of live animals susceptible to foot-and-mouth disease is prohibited from the areas of its territory not listed in Annex I or Annex II.2. Derogating from the provisions in paragraph 1 and without prejudice to Decision 2001/327/EC, the competent authorities of the place of departure may authorise the transport of live bovine and porcine animals from one single holding situated outside the areas listed in Annex I and Annex II directly to a slaughterhouse in another Member State for immediate slaughter, subject to notification to the central veterinary authorities of the place of destination and any Member State of transit."3. In Annex II the words "- The provinces of Noord-Holland and Drenthe;- The areas in the province of Zuid-Holland situated north of the river Merwede-Maas-Hollands Diep-Haringvliet;- The province of Friesland, except the areas of this province listed in Annex I;- The province of Overijssel, except the areas of this province listed in Annex I;- The province of Utrecht, except the areas of this province listed in Annex I;- The province of Flevoland, except the areas of this province listed in Annex I;- The province of Groningen, except the areas of this province listed in Annex I;- The areas in the province of Gelderland situated north of the river Rijn-Waal-Merwede between the border with Germany and the border with the province Zuid-Holland, except the areas of this province listed in Annex I."are replaced by "- The province of Drenthe;- The provinces of Friesland and Groningen, except the areas of these provinces listed in Annex I;- The provinces of Overijssel and Flevoland, except the areas of these provinces listed in Annex I;- The province of Utrecht east of the highway A 27, except the areas of this province listed in Annex I;- The areas in the province of Gelderland situated north of the river Rijn-Waal-Merwede between the border with Germany and the border with the province Zuid-Holland, except the areas of this province listed in Annex I."Article 2This Decision is addressed to the Member States.Done at Brussels, 18 May 2001.For the CommissionDavid ByrneMember of the Commission(1) OJ L 224, 18.8.1990, p. 29.(2) OJ L 62, 15.3.1993, p. 49.(3) OJ L 395, 30.12.1989, p. 13.(4) OJ L 82, 22.3.2001, p. 29.(5) OJ L 129, 11.5.2001, p. 47.